
	

115 HR 2226 : Portfolio Lending and Mortgage Access Act
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 2226
		IN THE SENATE OF THE UNITED STATES
		March 7, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Truth in Lending Act to provide a safe harbor from certain requirements related to
			 qualified mortgages for residential mortgage loans held on an originating
			 depository institution’s portfolio, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Portfolio Lending and Mortgage Access Act. 2.Minimum standards for residential mortgage loansSection 129C(b) of the Truth in Lending Act (15 U.S.C. 1639c(b)) is amended by adding at the end the following:
			
				(4)Safe harbor
 (A)In generalA residential mortgage loan shall be deemed a qualified mortgage loan for purposes of this subsection if the loan—
 (i)is originated by, and continuously retained in the portfolio of, a covered institution; (ii)is in compliance with the limitations with respect to prepayment penalties described in subsections (c)(1) and (c)(3);
 (iii)is in compliance with the requirements related to points and fees under paragraph (2)(A)(vii); (iv)does not have negative amortization terms or interest-only terms; and
 (v)is a loan for which the covered institution considers, documents, and verifies the debt, income, and financial resources of the consumer in accordance with subparagraph (C).
 (B)Exception for certain transfersSubparagraph (A) shall not apply to a residential mortgage loan if the legal title to such residential mortgage loan is sold, assigned, or otherwise transferred to another person unless the legal title to such residential mortgage loan is sold, assigned, or otherwise transferred—
 (i)to another person by reason of the bankruptcy or failure of the covered institution that originated such loan;
 (ii)to an insured depository institution or insured credit union that has less than $10,000,000,000 in total consolidated assets on the date of such sale, assignment, or transfer, if the loan is retained in portfolio by such insured depository institution or insured credit union;
 (iii)pursuant to a merger of the covered institution that originated such loan with another person or the acquisition of a the covered institution that originated such loan by another person or of another person by a covered institution, if the loan is retained in portfolio by the person to whom the loan is sold, assigned, or otherwise transferred; or
 (iv)to a wholly owned subsidiary of the covered institution that originated such loan if the loan is considered to be an asset of such covered institution for regulatory accounting purposes.
 (C)Consideration and documentation requirementsThe consideration and documentation requirements described in subparagraph (A)(v) shall— (i)not be construed to require compliance with, or documentation in accordance with, appendix Q to part 1026 of title 12, Code of Federal Regulations, or any successor regulation; and
 (ii)be construed to permit multiple methods of documentation. (D)DefinitionsIn this paragraph—
 (i)the term covered institution means an insured depository institution or an insured credit union that, together with its affiliates, has less than $10,000,000,000 in total consolidated assets on the date on the origination of a residential mortgage loan;
 (ii)the term insured credit union has the meaning given the term in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); (iii)the term insured depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813);
 (iv)the term interest-only term means a term of a residential mortgage loan that allows one or more of the periodic payments made under the loan to be applied solely to accrued interest and not to the principal of the loan; and
 (v)the term negative amortization term means a term of a residential mortgage loan under which the payment of periodic payments will result in an increase in the principal of the loan..
		
	Passed the House of Representatives March 6, 2018.Karen L. Haas,Clerk
